Opinion by
Judge MacPhail,
This is an appeal from an order of the Honorable Melvin G. Levy of the Court of Common Pleas of Delaware County dismissing Jam,es P. Brennan’s petition for appeal from an order of the Bureau of Traffic Safety of the Department of Transportation suspending Brennan’s operating privileges for six months.
Brennan’s appeal below and to this Court rests upon the alleged failure of the arresting officer to adequately explain to him that a “Mobat test” is a chemical test of a motor vehicle operator’s breath to determine the alcoholic content of his blood. Having carefully reviewed the record in this case, we are convinced that Judge Levy has ably resolved the only issue raised by this appeal and has reached the correct result. We will, therefore, affirm based on Judge Levy’s opinion which is reported at 66 Del. C. Reports 158 (1978).
Order
And Now, this 26th day of December, 1979, the order of the Court of Common Pleas of Delaware County dated November 21,1978, is affirmed.